Citation Nr: 1030760	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007 the Veteran withdrew his request for a hearing 
before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he developed hypertension as secondary 
to his service-connected diabetes mellitus.  The Board notes that 
a March 2007 VA examination report is pertinent to the Veteran's 
claim as it discusses the development of the Veteran's 
hypertension and diabetes mellitus.  This examination report is 
subsequent to the August 2006 statement of the case and no 
supplemental statement of the case has been issued.  This case 
must be remanded to the AMC so that a supplemental statement of 
the case discussing the March 2007 VA examination report may be 
issued to the Veteran.

The Veteran's August 2005 VA outpatient records indicate that the 
Veteran had been seeing a private physician.  The Veteran should 
be requested to provide the necessary information so that copies 
of his private treatment records can be requested.

The Veteran's representative stated in a July 2010 informal 
hearing presentation that the opinion provided by a December 2005 
VA examiner was inadequate and requested that the Veteran's claim 
be remanded so that the Veteran can be provided another VA 
examination and so that an adequate medical opinion can be 
obtained.  A review of the December 2005 VA examination report 
reveals that the examiner stated that he could not provide an 
opinion without resorting to speculation.  The Board agrees that 
a new VA examination and medical opinion should be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran stated on his VA Form 9, received in September 2006, 
that he received continuing treatment at the Jacksonville, 
Florida, VA Outpatient Center (VAOPC) and at the Gainesville, 
Florida, VA Medical Center (VAMC).  The Veteran's VA treatment 
records dating from November 2005 to present should be obtained 
from these facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA medical records 
from the Jacksonville, Florida, VAOPC and 
Gainesville, Florida, VAMC dated from 
November 2005 to present.

2.  Ask the Veteran for the names and 
addresses of the private medical providers 
who have provided him treatment for diabetes 
mellitus and hypertension.  Send the Veteran 
the necessary authorization forms so that VA 
can request copies of the Veteran's treatment 
records from all private medical providers 
identified.

3.  When the above actions have been 
accomplished, afford the Veteran the 
appropriate VA examination in order to 
determine the nature and etiology of his 
hypertension disability.  The claims folder 
must be made available to the examiner for 
review in connection with the examination.  
All indicated tests and studies deemed 
appropriate by the examiner should be 
accomplished and all clinical findings should 
be reported in detail.  After a review of the 
claims folder and a thorough examination, the 
physician should opine as to whether it is at 
least as likely as not that the Veteran's 
hypertension was caused or aggravated by his 
service-connected diabetes mellitus.  The 
examiner should provide a full rationale for 
all opinions provided.  

4.  Upon completion of the above requested 
development reconsider the Veteran's claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
which discusses all evidence received since 
the August 2006 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


